Citation Nr: 1805804	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On his April 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  The RO scheduled the hearing for March 2017; however, the Veteran cancelled the hearing.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a February 2012 VA examination in which he reported worsening bilateral feet pain since service and symptoms of paresthesia and dysesthesia, described as "ants crawling and biting his legs and feet."  Upon examination, the examiner found pain in both feet on use and manipulation, swelling and characteristic calluses and that the Veteran's symptoms were not relieved by arch supports.  The examiner indicated decreased longitudinal arch height with weight-bearing in both feet, and no signs of extreme tenderness of plantar surfaces, marked deformity or pronation.  With regard to functional impairment, the examiner stated the Veteran could not walk more than thirty yards, or five minutes, without developing significant pain at 7/10, and could not ascend a flight of stairs.

Following the March 2014 statement of the case, the Veteran submitted the April 2014 substantive appeal.  He stated his condition has worsened, including tenderness to the plantar surfaces of the feet, increased swelling, marked inward displacement, spasm of the tendo achillis on manipulation and no improvement with prescribed orthotics.  He indicated he had to stop working due to severe pain while standing and noted "the pain is so severe sometimes it brings tears to my eyes."

The Board finds a new VA examination is required to determine the current severity of his bilateral pes planus.  There is evidence in the record suggesting that the Veteran's disability may have worsened since the last VA examination in February 2012.  Fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly as the last VA feet examination is more than five years old.  Therefore, a new VA examination is required to assess the current nature and severity of his pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Lastly, in light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records since April 2016, including from the Charleston VA Medical Center.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and severity of his service-connected bilateral pes planus.

The examiner must obtain a detailed history of the Veteran's symptoms, including whether he has ever used or is using arch support (or built-up shoes) and, if so, whether such use improved his symptoms.

The examiner must conduct all indicated tests and studies.  All opinions expressed should be accompanied by supporting rationale.

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

